 



Exhibit 10.41
PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT
     THIS PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT (this “Agreement”) is made
this 2nd day of December, 2005, by SUNRISE SENIOR LIVING, INC., a corporation
organized under the laws of the State of Delaware (“Corporation”) for the
benefit of BANK OF AMERICA, N.A., as Administrative Agent, a national banking
association (“Administrative Agent”) as agent for the Lenders.
RECITALS
     A. Corporation, Administrative Agent and the Lenders party thereto have
entered into a Credit Agreement dated the same date as this Agreement (as
amended, modified, restated, substituted, extended and renewed at any time and
from time to time, the “Credit Agreement”).
     B. It is a condition precedent, among others, to Administrative Agent’s and
Lenders’ agreement to enter into the Credit Agreement and to make loans and
other financial accommodations thereunder that Corporation enter into this
Agreement in order to secure the full and prompt performance of all of the
“Obligations” defined in the Credit Agreement and under all of the other Loan
Documents.
     C. All defined terms used in this Agreement and not defined in this
Agreement shall have the meaning given to such terms in the Credit Agreement.
AGREEMENTS
     NOW, THEREFORE, in consideration of Administrative Agent’s entering into
the Credit Agreement and for other good and valuable consideration, the receipt
of which is hereby acknowledged, Corporation hereby agrees as follows:
ARTICLE I
SECURITY
     Section 1.1 The Stock Collateral.
     As security for the prompt and full performance of the Obligations, and as
security for the prompt and full performance of all obligations of Corporation
under this Agreement, all of the foregoing, whether now in existence or
hereafter created and whether joint, several, or both, primary, secondary,
direct, contingent or otherwise, Corporation hereby pledges, assigns and grants
to Administrative Agent, for the ratable benefit of the Lenders, a security
interest in the following property of Corporation (collectively, the “Stock
Collateral”), whether now existing or hereafter created or arising:
          (a) 10,000 shares of the common stock (the “SSLMI Stock”) of Sunrise
Senior Living Management, Inc., a corporation organized under the laws of the
Commonwealth of Virginia (“SSLMI”);

 



--------------------------------------------------------------------------------



 



          (b) 100 shares of the common stock (the “SSLII Stock”) of Sunrise
Senior Living Investments, Inc., a corporation organized under the laws of the
Commonwealth of Virginia (“SSLII”);
          (c) 100 shares of common stock and 400 shares of Series A Preferred
stock (the “SSLSI Stock”) of Sunrise Senior Living Services, Inc., a corporation
organized under the laws of the Commonwealth of Virginia (“SSLSI”);
          (d) 100 shares of the common stock (the “SDI Stock”; the SSLMI Stock,
the SSLII Stock, SSLSI Stock and the SDI Stock, arc hereinafter referred to
collectively as the “Stock”) of Sunrise Development, Inc., a corporation
organized under the laws of the Commonwealth of Virginia (“SDI”; SSLMI, SSLII,
SSLSI and SDI are hereinafter referred to collectively as the “Corporations”);
          (e) all stock rights, rights to subscribe, rights to distributions,
dividends (including, but not limited to, distributions in kind, cash dividends,
stock dividends, dividends paid in stock and liquidating dividends) and any
other rights and property interests including, but not limited to, accounts,
contract rights, instruments and general intangibles arising out of or relating
to the Corporations;
          (f) all other or additional (or less) stock or other securities or
property (including cash) paid or distributed in respect of the Stock by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar corporate rearrangement;
          (g) all other or additional stock or other securities or property
(including cash) which may be paid or distributed in respect of the Stock by
reason of any consolidation, merger, exchange of stock, conveyance of assets,
liquidation or similar corporate reorganization; and
          (h) all proceeds (both cash and non-cash) of the foregoing, whether
now or hereafter arising under the foregoing.
     Section 1.2 Rights of Administrative Agent in the Stock Collateral.
     Corporation agrees that, with respect to the Stock Collateral,
Administrative Agent shall have all the rights and remedies of a secured party
under the Uniform Commercial Code, as well as those provided by law and/or in
this Agreement. Notwithstanding the fact that the proceeds of the Stock
Collateral constitute part of the Stock Collateral, Corporation may not dispose
of the Stock Collateral or any part thereof.
     Section 1.3 Rights of Corporation in the Stock Collateral.
     Until an Event of Default (as that term is defined in ARTICLE IV (Default
and Rights and Remedies) hereof) occurs, Corporation shall be entitled to
receive all dividends and other distributions which may be paid on the Stock
Collateral and which are not otherwise prohibited by the Loan Documents. Any
cash dividend or distribution payable in respect of the Stock

 



--------------------------------------------------------------------------------



 



Collateral which represents, in whole or in part a return of capital or a
violation of this Agreement or the other Loan Documents shall be received by
Corporation in trust for Administrative Agent, shall be paid immediately to
Administrative Agent and shall be retained by Administrative Agent as part of
the Stock Collateral.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     To induce Administrative Agent and Lenders to advance sums to Corporation
under the Credit Agreement, Corporation represents and warrants to
Administrative Agent and shall be deemed to represent and warrant at the time of
each request for, and the time of each advance under, the credit facilities
described in the Credit Agreement, as follows:
     Section 2.1 Stock Interests.
     The Stock represents one hundred percent (100%) of the issued and
outstanding equity interests of each of the Corporations, and thereafter the
Stock Collateral will continue to represent the same percentage of the equity
interest of the Corporations, unless otherwise permitted under the Credit
Agreement.
     Section 2.2 Power and Authority.
     Corporation has full corporate power and authority to execute and deliver
this Agreement, to transfer the Stock Collateral and perform all other
obligations required hereunder with respect to the Stock Collateral and
interests, and to incur and perform its obligations whether under this
Agreement, all of which have been duly authorized by all proper and necessary
corporate action. No consent or approval of shareholders or any creditors of
Corporation, the Corporations, or shareholders of the Corporations, and no
consent, approval, filing or registration with or notice to any Governmental
Authority on the part of Corporation, is required as a condition to the
execution, delivery, validity or enforceability of this Agreement, including,
without limitation, the right of Administrative Agent to dispose of the Stock
Collateral following an Event of Default. Corporation has full right, power and
authority and has all voting rights in any corporate matters as may be
represented by the Stock Collateral.
     Section 2.3 Binding Agreements.
     This Agreement has been properly executed and delivered and constitutes the
valid and legally binding obligations of Corporation and is fully enforceable
against Corporation in accordance with its terms.
     Section 2.4 No Conflicts.
     Neither the execution, delivery and performance of the terms of this
Agreement nor the consummation of the transactions contemplated by this
Agreement will conflict with, violate or be prevented by (a) Corporation’s
charter or bylaws, (b) any existing mortgage, indenture, contract or agreement
binding on Corporation or affecting its property, or (c) any Laws; provided,
however, any transfer of ownership of Stock pursuant to the exercise of the
Lenders remedies hereunder, will cause a default in a substantial number of
management Agreements and development agreements to which the Corporations are
parties.

 



--------------------------------------------------------------------------------



 



     Section 2.5 Compliance with Laws.
     Corporation is not in violation of any applicable Laws (including, without
limitation, any Laws relating to employment practices, to environmental,
occupational and health standards and controls) or order, writ, injunction,
decree or demand of any court, arbitrator, or any Governmental Authority
affecting Corporation or any of its properties, the violation of which could
adversely affect the authority of Corporation to enter into, or the ability of
Corporation to perform under, this Agreement.
     Section 2.6 Title to Properties.
     Corporation has good and marketable title to the Stock Collateral.
Corporation has legal, enforceable and uncontested rights to use freely such
property and assets. Corporation is the sole owner of all of the Stock
Collateral, free and clear of all security interests, pledges, voting trusts,
agreements, Liens, claims and encumbrances whatsoever, other than the security
interest, assignment and lien granted under this Agreement. The interests
assigned as Stock Collateral are subject to no outstanding options, voting
trusts, shareholders agreement, or other requirements with respect to such
interests.
     Section 2.7 Perfection and Priority of Stock Collateral.
     Administrative Agent has, or upon execution and recording of this Agreement
and the Security Documents will have, and will continue to have as security for
the Obligations and the other obligations secured by this Agreement, a valid and
perfected Lien on and security interest in all Stock Collateral, free of all
other Liens, claims and rights of third parties whatsoever.
ARTICLE III
COVENANTS
     Until payment in full and the performance of all of the Obligations and all
of the obligations of Corporation hereunder or secured hereby, Corporation
covenants and agrees with Administrative Agent as follows:
     Section 3.1 Corporate Existence.
     Corporation shall maintain its corporate existence in good standing in the
jurisdiction in which it is incorporated and in each other jurisdiction where it
is required to register or qualify to do business if the failure to do so in
such other jurisdiction might have a material adverse effect on the ability of
Corporation to perform its obligations under this Agreement, on the conduct of
Corporation’s operations, on Corporation’s financial condition, or on the value
of, or the ability of Administrative Agent to realize upon, the Stock
Collateral.
     Section 3.2 Delivery of Stock Collateral.
     Corporation shall deliver immediately to Administrative Agent (a) the
certificates representing the shares of the Stock, (b) immediately upon its
receipt of any additional (or fewer) shares of stock in the Corporations, the
certificates representing such additional shares of stock, (c) all instruments,
items of payment and other Stock Collateral received by Corporation, and (d)
executed irrevocable, blank stock powers for all of the assigned shares of stock
in form and substance satisfactory to Administrative Agent and its counsel. All
Stock Collateral at any time

 



--------------------------------------------------------------------------------



 



received or held by Corporation shall be received and held by Corporation in
trust for the benefit of Administrative Agent, and shall be kept separate and
apart from, and not commingled with, Corporation’s other assets; provided,
however, that except after the occurrence and during the continuance of an Event
of Default, Corporation and the Corporations may, in the ordinary course of
their business, make cash distributions, issue cash dividends and transfer real
property rights which may be Stock Collateral.
     Section 3.3 Defense of Title and Further Assurances.
     Corporation will do or cause to be done all things necessary to preserve
and to keep in full force and affect its interests in the Stock Collateral, and
shall defend, at its sole expense, the title to the Stock Collateral and any
part thereof. Further, Corporation shall promptly, upon request by
Administrative Agent, execute, acknowledge and deliver any financing statement,
endorsement, renewal, affidavit, deed, assignment, continuation statement,
security agreement, certificate or other document as Administrative Agent may
require in order to perfect, preserve, maintain, protect, continue, realize
upon, and/or extend the lien and security interest of Administrative Agent under
this Agreement and the priority thereof. Corporation shall pay to Administrative
Agent upon demand all taxes, costs and expenses (including but not limited to
reasonable attorney’s fees) incurred by Administrative Agent in connection with
the preparation, execution, recording and filing of any such document or
instrument mentioned aforesaid.
     Section 3.4 Compliance with Laws.
     Corporation shall comply with all applicable Laws and observe the valid
requirements of Governmental Authorities, the noncompliance with or the
nonobservance of which might have a material adverse effect on the ability of
Corporation to perform its obligations under this Agreement or on the conduct of
Corporation’s operations, on Corporation’s financial condition, or on the value
of, or the ability of Administrative Agent to realize upon, the Stock
Collateral.
     Section 3.5 Protection of Stock Collateral.
     Corporation agrees that Administrative Agent may at any time take such
steps as Administrative Agent deems reasonably necessary to protect
Administrative Agent’s interest in, and to preserve the Stock Collateral.
Corporation agrees to cooperate fully with Administrative Agent’s efforts to
preserve the Stock Collateral and will take such actions to preserve the Stock
Collateral as Administrative Agent may in good faith direct. All of
Administrative Agent’s expenses of preserving the Stock Collateral, including,
without limitation, reasonable attorneys’ fees, shall be part of the Enforcement
Costs.
     Section 3.6 Certain Notices.
     Corporation will promptly notify Administrative Agent in writing of any
Event of Default and of any litigation, regulatory proceeding, or other event
which materially and adversely affects the value of the Stock Collateral, the
ability of Corporation or Administrative Agent to dispose of the Stock
Collateral, or the rights and remedies of Administrative Agent in relation
thereto.

 



--------------------------------------------------------------------------------



 



     Section 3.7 Books and Records; Information.
          (a) Corporation shall maintain proper books of record and accounts in
which full, true and correct entries are made of all dealings and transactions
in relation to the Stock and which reflect the Lien of Administrative Agent
thereon.
          (b) Corporation agrees that Administrative Agent may from time to time
and at its option (i) require Corporation to, and Corporation shall,
periodically deliver to Administrative Agent records and schedules, which show
the status of the Stock Collateral and such other matters which affect the Stock
Collateral; (ii) verify the Stock Collateral and inspect the books and records
of Corporation and make copies thereof or extracts therefrom; (iii) notify any
prospective buyers or transferees of the Stock Collateral or any other Persons
of Administrative Agent’s interest in the Stock Collateral; and (iv) disclose to
prospective buyers or transferees from Administrative Agent any and all
information regarding the Corporations, the Stock Collateral and/or Corporation.
     Section 3.8 Disposition of Stock Collateral.
     Corporation will not sell, discount, allow credits or allowances, assign,
extend the time for payment on, convey, lease, assign, transfer or otherwise
dispose of the Stock Collateral or any part thereof
     Section 3.9 Distributions.
     Corporation shall not vote, consent, waive or ratify any action taken,
which would violate or be inconsistent with any of the terms and provisions of
this Agreement, the Credit Agreement or any of the other Loan Documents or which
would materially impair the position or interest of Administrative Agent in the
Stock or dilute the percentage of the ownership interests of the Corporations
pledged to Administrative Agent hereunder, except as expressly permitted by the
Credit Agreement
     Section 3.10 Liens.
     Corporation will not create, incur, assume or suffer to exist any Lien upon
any of the Stock Collateral, other than Liens in favor of Administrative Agent.
     Section 3.11 Survival.
     All representations and warranties contained in or made under or in
connection with this Agreement and the other Loan Documents shall survive the
making of any advance under the Credit Agreement and the incurring of any other
Obligations and the other obligations secured by this Agreement.
ARTICLE IV
DEFAULT AND RIGHTS AND REMEDIES
     Section 4.1 Events of Default.
     The occurrence of any one or more of the following events shall constitute
an “Event of Default” under the provisions of this Agreement:

 



--------------------------------------------------------------------------------



 



          4.1.1 Default under Credit Agreement.
          An “Event of Default” (as defined in the Credit Agreement) shall occur
under the Credit Agreement.
          4.1.2 Default under this Agreement.
          If Corporation shall fail to duly perform, comply with or observe any
of the terms, conditions or covenants of this Agreement, which failure continues
for ten (10) days after notice thereof from Administrative Agent to Corporation.
          4.1.3 Breach of Representations and Warranties.
          Any representation or warranty made in this Agreement or in any
report, statement, schedule, certificate, opinion (including any opinion of
counsel for Corporation), financial statement or other document furnished by
Corporation or its agents or representatives in connection with this Agreement,
any of the other Loan Documents, or the Obligations or the other obligations
secured by this Agreement, shall prove to have been false or misleading when
made (or, if applicable, when reaffirmed) in any material respect
          4.1.4 Failure to Comply with Covenants.
          The failure of Corporation to perform, observe or comply with any
covenant, condition or agreement contained in this Agreement.
          Section 4.2 Remedies.
          Upon the occurrence of any Event of Default, Administrative Agent may
at any time thereafter exercise any one or more of the following rights, powers
or remedies:
          4.2.1 Uniform Commercial Code.
          Administrative Agent shall have all of the rights and remedies of a
secured party under the applicable Uniform Commercial Code and other applicable
Laws. Upon demand by Administrative Agent and if not previously in the
possession of Administrative Agent, Corporation shall assist Administrative
Agent in the assembly of the Stock Collateral and assist in making it available
to Administrative Agent, at a place designated by Administrative Agent.
Administrative Agent or its agents may without notice from time to time enter
upon Corporation’s premises to take possession of the Stock Collateral, to
remove it, or to sell or otherwise dispose of it.
          4.2.2 Sale or Other Disposition of Stock Collateral.
          Administrative Agent may sell or redeem the Stock Collateral, or any
part thereof, in one or more sales, at public or private sale, conducted by any
officer or agent of, or auctioneer or attorney for, Administrative Agent, at
Administrative Agent’s place of business or elsewhere, for cash, upon credit or
future delivery, and at such price or prices as Administrative Agent shall, in
its sole discretion, determine, and Administrative Agent may be the purchaser of
any or all of the Stock Collateral so sold. Further, any written notice of the
sale, disposition or other intended action by Administrative Agent with respect
to the Stock Collateral which is sent by regular mail, postage prepaid, to
Corporation at the address set forth in Section 5.1 (Notices),

 



--------------------------------------------------------------------------------



 



or such other address of Corporation which may from time to time be shown on
Administrative Agent’s records, at least twenty (20) days prior to such sale,
disposition or other action, shall constitute commercially reasonable notice to
Corporation. Administrative Agent may alternatively or additionally give such
notice in any other commercially reasonable manner. Nothing in this Agreement
shall require Administrative Agent to give any notice not required by applicable
Laws.
          If any consent, approval, or authorization of any Governmental
Authority or any Person having any interest therein, should be necessary to
effectuate any sale or other disposition of the Stock Collateral, Corporation
agrees to execute all such applications and other instruments, and to take all
other action, as may be required in connection with securing any such consent,
approval or authorization.
          Corporation recognizes that Administrative Agent may be unable to
effect a public sale of all or a part of the Stock Collateral consisting of
securities by reason of certain prohibitions contained in the Securities Act of
1933, as amended, and other applicable federal and state Laws. Administrative
Agent may, therefore, in its discretion, take such steps as it may deem
appropriate to comply with such Laws and may, for example, at any sale of the
Stock Collateral consisting of securities restrict the prospective bidders or
purchasers as to their number, nature of business and investment intention,
including, without limitation, a requirement that the Persons making such
purchases represent and agree to the satisfaction of Administrative Agent that
they are purchasing such securities for their account, for investment, and not
with a view to the distribution or resale of any thereof. Corporation covenants
and agrees to do or cause to be done promptly all such acts and things as
Administrative Agent may request from time to time and as may be necessary to
offer and/or sell the securities or any part thereof in a manner which is valid
and binding and in conformance with all applicable Laws.
          4.2.3 Specific Rights With Regard to Stock Collateral.
          In addition to all other rights and remedies provided hereunder or as
shall exist at law or in equity from time to time, Administrative Agent may (but
shall be under no obligation to), without notice to Corporation, and Corporation
hereby irrevocably appoints Administrative Agent as its attorney-in-fact, with
power of substitution, in the name of Administrative Agent or in the name of
Corporation or otherwise, for the use and benefit of Administrative Agent, but
at the cost and expense of Corporation and without notice to Corporation:
          (a) compromise, extend or renew any of the Stock Collateral or deal
with the same as it may deem advisable;
          (b) make exchanges, substitutions or surrenders of all or any part of
the Stock Collateral;
          (c) copy or transcribe all books, records, ledger sheets,
correspondence, invoices and documents, relating to or evidencing any of the
Stock Collateral or without cost or expense to Administrative Agent, make such
use of Corporation’s places of business as may be reasonably necessary to
administer, control and collect the Stock Collateral;

 



--------------------------------------------------------------------------------



 



          (d) demand, collect, receipt for and give renewals, extensions,
discharges and releases of any of the Stock Collateral;
          (e) institute and prosecute legal and equitable proceedings to enforce
collection of, or realize upon, any of the Stock Collateral;
          (f) settle, renew, extend, compromise, compound, exchange or adjust
claims in respect of any of the Stock Collateral or any legal proceedings
brought in respect thereof;
          (g) endorse or sign the name of Corporation upon any items of payment,
certificates of title, instruments, securities, powers, documents, documents of
title, or other writing relating to or part of the Stock Collateral and on any
Proof of Claim in Bankruptcy against an account debtor; and
          (h) take any other action necessary or beneficial to realize upon or
dispose of the Stock Collateral.
          4.2.4 Application of Proceeds.
          Any proceeds of sale or other disposition of the Stock Collateral will
be applied by Administrative Agent to the payment of the Lenders’ costs incurred
in enforcing their remedies hereunder, and any balance of such proceeds will be
applied by Administrative Agent to the payment of the balance of the Obligations
and the other obligations secured by this Agreement in such order and manner of
application as Administrative Agent may from time to time in its sole and
absolute discretion determine. If the sale or other disposition of the Stock
Collateral fails to fully satisfy the Obligations and the other obligations
secured by this Agreement, Corporation shall remain liable to Administrative
Agent for any deficiency.
          4.2.5 Performance by Administrative Agent.
          If Corporation shall fail to perform, observe or comply with any of
the conditions, covenants, terms, stipulations or agreements contained in this
Agreement or any of the other Loan Documents, Administrative Agent without
notice to or demand upon Corporation and without waiving or releasing any of the
Obligations or any Default or Event of Default, may (but shall be under no
obligation to) at any time thereafter make such payment or perform such act for
the account and at the expense of Corporation, and may enter upon the premises
of Corporation for that purpose and take all such action thereon as
Administrative Agent may consider necessary or appropriate for such purpose and
Corporation hereby irrevocably appoints Administrative Agent as its
attorney-in-fact to do so, with power of substitution, in the name of
Administrative Agent or in the name of Corporation or otherwise, for the use and
benefit of Administrative Agent, but at the cost and expense of Corporation and
without notice to Corporation. All sums so paid or advanced by Administrative
Agent together with interest thereon from the date of payment, advance or
incurring until paid in full at the Default Rate and all costs and expenses,
shall be deemed part of the Enforcement Costs, shall be paid by Corporation to
Administrative Agent on demand, and shall constitute and become a part of the
Obligations.

 



--------------------------------------------------------------------------------



 



          4.2.6 Other Remedies.
          Administrative Agent may from time to time proceed to protect or
enforce its rights by an action or actions at law or in equity or by any other
appropriate proceeding, whether for the specific performance of any of the
covenants contained in this Agreement or in any of the other Loan Documents, or
for an injunction against the violation of any of the terms of this Agreement or
any of the other Loan Documents, or in aid of the exercise or execution of any
right, remedy or power granted in this Agreement, the Loan Documents, and/or
applicable Laws.
     Section 4.3 Costs and Expenses.
     Corporation shall pay on demand all costs and expenses (including
reasonable attorney’s fees), all of which shall be deemed part of the
Obligations, incurred by and on behalf of Administrative Agent incident to any
collection, servicing, sale, disposition or other action taken by Administrative
Agent with respect to the Stock Collateral or any portion thereof.
     Section 4.4 Receipt Sufficient Discharge to Purchaser.
     Upon any sale or other disposition of the Stock Collateral or any part
thereof, the receipt of Administrative Agent or other Person making the sale or
disposition shall be a sufficient discharge to the purchaser for the purchase
money, and such purchaser shall not be obligated to see to the application
thereof.
     Section 4.5 Remedies, etc. Cumulative.
     Each right, power and remedy of Administrative Agent as provided for in
this Agreement or in any of the other Loan Documents or in any related
instrument or agreement or now or thereafter existing at law or in equity or by
statute or otherwise shall be cumulative and concurrent and shall be in addition
to every other right, power or remedy provided for in this Agreement or in the
other Loan Documents or in any related document, instrument or agreement or now
or hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by Administrative Agent of any one or more
of such rights, powers or remedies shall not preclude the simultaneous or later
exercise by Administrative Agent of any or all such other rights, powers or
remedies.
     Section 4.6 No Waiver, etc.
     No failure or delay by Administrative Agent to insist upon the strict
performance of any term, condition, covenant or agreement of this Agreement or
of any of the other Loan Documents or of any related documents, instruments or
agreements, or to exercise any right, power or remedy consequent upon a breach
thereof, shall constitute a waiver of any such term, condition, covenant or
agreement or of any such breach, or preclude Administrative Agent from
exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any amount payable under this Agreement
or under any of the other Loan Documents or under any related document,
instrument or agreement, Administrative Agent shall not be deemed to waive the
right either to require prompt payment when due of all other amounts payable
under this Agreement or under any other of the Loan Documents, or to declare a
default or failure to effect such prompt payment of any such other amount.

 



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     Section 5.1 Notices.
All notices, requests and demands to or upon the parties to this Agreement shall
be given in accordance with the terms of Section 11.2 of the Credit Agreement
     Section 5.2 Amendments; Waivers.
     This Agreement and the other Loan Documents may not be amended, modified,
or changed in any respect except by an agreement in writing signed by
Administrative Agent and Corporation. No waiver of any provision of this
Agreement or of any of the other Loan Documents nor consent to any departure by
Corporation therefrom, shall in any event be effective unless the same shall be
in writing. No course of dealing between Corporation and Administrative Agent
and no act or failure to act from time to time on the part of Administrative
Agent shall constitute a waiver, amendment or modification of any provision of
this Agreement or any of the other Loan Documents or any right or remedy under
this Agreement, under any of the other Loan Documents or under applicable Laws.
     Section 5.3 Cumulative Remedies.
     The rights, powers and remedies provided in this Agreement and in the other
Loan Documents are cumulative, may be exercised concurrently or separately, may
be exercised from time to time and in such order as Administrative Agent shall
determine and are in addition to, and not exclusive of, rights, powers and
remedies provided by existing or future applicable Laws. In order to entitle
Administrative Agent to exercise any remedy reserved to it in this Agreement, it
shall not be necessary to give any notice, other than such notice as may be
expressly required in this Agreement. Without limiting the generality of the
foregoing, Administrative Agent may:
          (a) proceed against Corporation with or without proceeding against
Corporation or any other Person who may be liable for all or any part of the
Obligations;
          (b) proceed against Corporation with or without proceeding under any
of the other Loan Documents or against any Collateral or other collateral and
security for all or any part of the Obligations;
          (c) without notice, release or compromise with any guarantor or other
Person liable for all or any part of the Obligations under the Loan Documents or
otherwise; and
          (d) without reducing or impairing the obligations of Corporation and
without notice thereof: (i) fail to perfect the Lien in any or all Stock
Collateral or to release any or all the Stock Collateral or to accept substitute
collateral, (ii) waive any provision of this Agreement or the other Loan
Documents, (iii) exercise or fail to exercise rights of set-off or other rights,
or (iv) accept partial payments or extend from time to time the maturity of all
or any part of the Obligations.

 



--------------------------------------------------------------------------------



 



     Section 5.4 Severability.
     In case one or more provisions, or part thereof, contained in this
Agreement or in the other Loan Documents shall be invalid, illegal or
unenforceable in any respect under any Law, then without need for any further
agreement, notice or action:
          (a) the validity, legality and enforceability of the remaining
provisions shall remain effective and binding on the parties thereto and shall
not be affected or impaired thereby;
          (b) the obligation to be fulfilled shall be reduced to the limit of
such validity;
          (c) if such provision or part thereof pertains to repayment of the
Obligations, then, at the sole and absolute discretion of Administrative Agent,
all of the Obligations of Corporation to Administrative Agent shall become
immediately due and payable; and
          (d) if affected provision or part thereof does not pertain to
repayment of the Obligations, but operates or would prospectively operate to
invalidate this Agreement in whole or in part, then such provision or part
thereof only shall be void, and the remainder of this Agreement shall remain
operative and in full force and effect.
     Section 5.5 Successors and Assigns.
     This Agreement and all other Loan Documents shall be binding upon and inure
to the benefit of Corporation and Administrative Agent and their respective
heirs, personal representatives, successors and assigns, except that Corporation
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of Administrative Agent.
     Section 5.6 Applicable Law; Jurisdiction.
          5.6.1 Applicable Law.
          This Agreement shall be governed by the Laws of the Commonwealth of
Virginia, as if each of the Loan Documents and this Agreement had been executed,
delivered, administered and performed solely within the Commonwealth of
Virginia.
          5.6.2 Submission to Jurisdiction.
          Corporation irrevocably submits to the jurisdiction of any state or
federal court sitting in the State over any suit, action or proceeding arising
out of or relating to this Agreement or any of the other Loan Documents.
Corporation irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. Final judgment in any such suit, action or proceeding
brought in any such court shall be conclusive and binding upon Corporation and
may be enforced in any court in which

 



--------------------------------------------------------------------------------



 



Corporation is subject to jurisdiction, by a suit upon such judgment, provided
that service of process is effected upon Corporation in one of the manners
specified in this Section or as otherwise permitted by applicable Laws,
     Section 5.7 Headings.
     The beadings in this Agreement are included herein for convenience only,
shall not constitute a part of this Agreement for any other purpose, and shall
not be deemed to affect the meaning or construction of any of the provisions
hereof.
     Section 5.8 Entire Agreement.
     This Agreement is intended by Administrative Agent and Corporation to be a
complete, exclusive and final expression of the agreements contained herein.
Neither Administrative Agent nor Corporation shall hereafter have any rights
under any prior agreements but shall look solely to this Agreement and the
Credit Agreement for definition and determination of all of their respective
rights, liabilities and responsibilities under this Agreement.
     Section 5.9 Waiver of Trial by Jury.
     CORPORATION AND ADMINISTRATIVE AGENT HEREBY JOINTLY AND SEVERALLY WAIVE
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH BORROWER AND AGENT MAY BE
PARTIES, ARISING OUT OF OR IN ANY WAY PERTAINING TO (A) THIS AGREEMENT, (B) ANY
OF THE LOAN DOCUMENTS, OR (C) THE STOCK COLLATERAL. THIS WAIVER CONSTITUTES A
WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS
AGREEMENT.
     This waiver is knowingly, willingly and voluntarily made by Corporation and
Administrative Agent, and Corporation and Administrative Agent hereby represent
that no representations of fact or opinion have been made by any individual to
induce this waiver of trial by jury or to in any way modify or nullify its
effect. Corporation and Administrative Agent further represent that they have
been represented in the signing of this Agreement and in the making of this
waiver by independent legal counsel, selected of their own free will, and that
they have had the opportunity to discuss this waiver with counsel.
     Section 5.10 Liability of Administrative Agent.
     Corporation hereby agrees that Administrative Agent shall not be chargeable
for any negligence, mistake, act or omission of any accountant, examiner, agency
or attorney employed by Administrative Agent in making examinations,
investigations or collections, Administrative Agent’s failure to preserve or
protect any rights of Corporation under the Stock Collateral or Administrative
Agent’s failure to perfect, maintain, protect or realize upon any lien or
security interest or any other interest in the Stock Collateral or other
security for the Obligations. By inspecting the Stock Collateral or any other
properties of Corporation or by accepting or approving anything required to be
observed, performed or fulfilled by Corporation or to be given to Administrative
Agent pursuant to this Agreement or any of the other Loan Documents,
Administrative Agent shall not be deemed to have warranted or represented the
condition,

 



--------------------------------------------------------------------------------



 



sufficiency, legality, effectiveness or legal effect of the same, and such
acceptance or approval shall not constitute any warranty or representation with
respect thereto by Administrative Agent.
     IN WITNESS WHEREOF, Corporation has caused this Agreement to be executed,
sealed and delivered, as of the day and year first written above.

                      WITNESS:       SUNRISE SENIOR LIVING, INC.
 
                   
 
                    Kelly A. Levan       By:   /s/ Bradley B. Rush   (SEAL)    
                          Name:   Bradley B. Rush             Title:   Chief
Financial Officer

 



--------------------------------------------------------------------------------



 



IRREVOCABLE STOCK POWER
     FOR VALUE RECEIVED, the undersigned does (do) hereby sell{s), assign(s) and
transfer(s) to
Name:
Address:
Social Security or other Identifying Number:                          
               
                          shares of the                       stock of    
                                                            represented by
Certificate(s) No(s)                                            inclusive,
standing in the name of                                        
                        on the books of said company. The undersigned does
(do) hereby irrevocably constitute(s) and appoint(s)                           
               attorney to transfer the said stock on the books of said company
with full power of substitution in the premises.

                                  SUNRISE SENIOR LIVING, INC.
 
                   
 
                   
Dated:
          By:        
 
                   
 
              Name:    
 
              Title:    

 